               Case 21-10023-JTD        Doc 268    Filed 06/30/21       Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 )   Chapter 11
                                                       )
WARDMAN HOTEL OWNER, LLC                               )   Case No. 21-10023 (JTD)
                                                       )
                                                       )   Jointly Administered
                              Debtor.                  )
                                                       )   Docket Nos. 211
                                                       )

                      ORACLE’S REQUEST FOR ALLOWANCE AND
                  PAYMENT OF CHAPTER 11 ADMINISTRATIVE EXPENSES

         Oracle America, Inc., successor in interest to MICROS Systems, Inc. (“Oracle”), a

creditor and contract counter-party in the above-captioned case, hereby requests allowance and

payment of an administrative expense in the amount of $16,145.62, pursuant to sections 503(a)

and (b) of the Bankruptcy Code (the “Administrative Request”), for post-petition goods and

products provided, and services rendered, by Oracle to Wardman Hotel Owner, L.L.C.

(“Debtor”).

         1.    Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy

Code on January 11, 2021 (the “Petition Date”).

         2.    Oracle is a licensor of computer software and provides software related products,

technical support, maintenance, educational materials, and programs, as well as cloud-based and

point of sale services, which Oracle often customizes to meet the customer’s specific needs.

         3.    Oracle submits this Administrative Request pursuant to the Notice of Deadlines

for the Filing of (I) Proofs of Claim, Including Requests for Payment Pursuant to Section 503

(B)(9) of the Bankruptcy Code, (II) Administrative Claims, and (III) Rejection Damages Claims

[D.E. No. 220] (“Notice”).
                Case 21-10023-JTD            Doc 268       Filed 06/30/21       Page 2 of 3




        4.       Pursuant to the Notice, the last day to file an administrative expense claim is June

30, 2021. The time period for the administrative expense claim is from the Petition Date to May

31, 2021 (“Administrative Time Period”).

        5.       Debtor owes Oracle $16,145.62, for support services which Oracle provided to

the Debtor after the Petition Date.

        6.       These post-petition services are evidenced by the outstanding invoices

(“Invoices”). Attached hereto as Exhibit A are true and correct copies of the Invoices1.

        7.       Oracle asserts that the Debtor has used and continues to use Oracle’s services.

        8.       Therefore, Oracle has provided ongoing tangible value to the Debtor’s estate.




1
        Oracle is aware that the service period for the attached Invoices exceed the Administrative Time Period.
To avoid duplicate administrative claim filings, Oracle has included the entire amount owed for Invoice Nos.
8595942 and 45198106.


                                                     -2-
              Case 21-10023-JTD        Doc 268      Filed 06/30/21    Page 3 of 3




       WHEREFORE, Oracle respectfully requests allowance and payment of an

administrative expense to Oracle in an amount of not less than $16,145.62, and reserves its rights

to supplement this Administrative Request if additional unpaid administrative amounts accrue.

Dated: June 30, 2021                          MARGOLIS EDELSTEIN
       Wilmington, Delaware
                                              By:           /s/ James E. Huggett
                                                     James E. Huggett, Esq. (#3956)
                                              300 Delaware Avenue, Suite 800
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 888-1112
                                              E-mail: jhuggett@margolisedelstein.com

                                              Amish R. Doshi, Esq.
                                              DOSHI LEGAL GROUP, P.C.
                                              1979 Marcus Avenue, Suite 210E
                                              Lake Success, NY 11042
                                              Tel: (516) 622-2335
                                              E-Mail: amish@doshilegal.com

                                              Shawn M. Christianson, Esq.
                                              BUCHALTER, A Professional Corporation
                                              55 Second Street, 17th Floor
                                              San Francisco, CA 94105
                                              Tel : (415) -227-0900

                                              Peggy Bruggman, Esq.
                                              Benjamin Wheeler, Esq.
                                              ORACLE AMERICA, INC.
                                              500 Oracle Parkway
                                              Redwood Shores, CA 94065

                                              Attorneys for Oracle




                                              -3-
